May 2, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                       GARY WAYNE FLIM, Appellant

NO. 14-13-00220-CR                         V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion and this decision be certified
below for observance.